Citation Nr: 1220612	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  09-00 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU).

2.  Entitlement to an evaluation in excess of 10 percent for abdominal neuralgia.

3.  Entitlement to an evaluation in excess of 10 percent for residual scar, abdominal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1977 to July 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2008 and February 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In the May 2008 rating decision, the RO denied entitlement to a TDIU.  In the February 2009 rating decision, the RO granted service connection for abdominal neuralgia and assigned a 10 percent rating effective June 29, 2006.  The RO also granted service connection for residual scar, abdominal, and assigned a 10 percent rating effective February 3, 2009.  In March 2011, the Veteran was scheduled to testify at a Board hearing at the RO pursuant to her September 2009 request for such a hearing.  However, the record shows that she failed to report to the examination and did not thereafter request that it be rescheduled.  

The issue of entitlement to service connection for a hysterectomy, claimed as secondary to service-connected abdominal neuralgia, was been raised by the record.  See Informal Hearing Presentation dated in April 2012.  As this matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.

The issues of entitlement to a TDIU and entitlement to an evaluation in excess of 10 percent for abdominal neuralgia are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's service-connected abdominal scar measures 20 centimeters long by .2 centimeters wide, is stable, superficial, painful on examination, and causes no limitation of function.


CONCLUSION OF LAW

A rating in excess of 10 percent for the Veteran's service-connected abdominal scar is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.21, 4.118, Diagnostic Code 7804 (effective prior to October 23, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, since the appellate issue (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which a September 2006 VCAA letter was duly sent), another VCAA notice is not required. VAOPGCPREC 8-2003.  

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra. With respect to the claim presently on appeal, the Board finds that the appellant is not prejudiced by a decision at this time since the claim is being denied.  Therefore, any notice defect, to include disability rating and effective date, is harmless error since no disability rating or effective date will be assigned.  Moreover, the appellant received a Dingess notification letter with respect to the degree of disability and effective date elements in March 2006.

The Board finds that all necessary assistance has been provided to the appellant. The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate her claim for a higher evaluation for service-connected abdominal scar.  This includes obtaining identified medical evidence and affording the appellant VA examinations.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the February 2009 VA scar examination report on file contains sufficient findings with which to properly evaluate the appellant's service-connected abdominal scar and is thus deemed adequate for rating purposes.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination report is predicated on a physical examination and contains the findings necessary to evaluate the appellant's residual abdominal scar disability under the applicable rating criteria.  The appellant has not indicated that any additional pertinent evidence exists with respect to the claim, and there is no indication that any such evidence exists.

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant with respect to the claim for an evaluation in excess of 10 percent for residual abdominal scar and that adjudication of this claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Facts

Preservice medical records in February 1977 show that the Veteran presented to a private hospital with an 18 hour history of nausea, vomiting and anorexia.  She was diagnosed as having acute appendicitis and underwent exploratory laparotomy with appendectomy.  Her postoperative diagnosis was gastroenteritis.

The Veteran's service treatment records show that she was seen in May 1977 in the emergency room complaining of lower abdominal pain.  These records note that she was seen the previous day and had been prescribed Darvon, but it did not ease her pain.  She reported that she underwent an appendectomy in February (prior to service), with pain aggravation.  She also reported frequent urination despite low fluid intake.  A medical record dated later in May 1977 shows that the Veteran had been evaluated at sick call on several occasions for lower abdominal pain.  These statements note that the Veteran had had a surgical incision for exploration of the pelvis prior to service, and that no pathology was noted and an appendectomy had been performed.  The statement was signed by a general surgeon who opined that the Veteran would be unable to perform duties of basic training and that she be given a trainee discharge program.

VA outpatient clinic records show that the Veteran was seen in September 2005 for episodic right upper quadrant pain and gallstones.  These records also show that she was scheduled to undergo elective cholecystectomy in October 2005.  

In June 2006, the Veteran filed a claim for service connection for residuals of appendectomy, to include scar, and a claimed abdominal condition secondary to the appendectomy.

A VA outpatient record in October 2006 reflects the Veteran's complaint of right lower quadrant pain.  She also reported that she had lost 20 pounds.  She was given an impression of abdominal pain - no intra abdominal path evident that might be causing symptoms.  A subsequent record in October 2006 reflects the Veteran's complaint of right flank pain that had been present for two weeks and burning with urination.  At a VA mental health center in October 2006, the Veteran reported that she had a kidney/bladder infection.  She was given an impression that included pain disorder associated with both psychological factors and a general medical condition, GERD, and urinary tract infection, active.

In a January 2007 letter, Dr. W. Roye, M.D., opined that due to the Veteran's 30 year history of symptoms, he believed it was reasonable that her chronic pain was due to an abdominal wall injury.  He said that the proximity of the Veteran's surgical procedure and injury in basic training supported this theory.  He also said that it would be necessary to proceed with diagnostic procedures to further clarify the cause of her pain.

A private medical record from Baylor Family Medical Center shows that the Veteran was seen in January 2007 for right lower quadrant abdominal pain.  Reported symptoms included weight change, fatigue, frequent urination, and incomplete bladder emptying.

Dr. A. Hollub reported in March 2007 that the Veteran had a long history of right lower quadrant abdominal/pelvic pain since the rupture of her appendix and subsequent fall after her surgery affecting her incision.

A June 2007 neurology record shows that the Veteran was being seen in neurology for the first time with complaints of neuropathic pain at the site of previous surgery, noted as an appendectomy and subsequent hysterectomy.  

The Veteran testified at a hearing before a decision review officer in June 2007 that she underwent a hysterectomy around 1989, but did not know if she had the medical papers or not.  She said they didn't find anything wrong and she continued to have pain.  She said she worked as a hairdresser despite the pain until approximately two and a half years earlier when she collapsed on her porch due to the pain.  She described the pain as a constant burning pain and said that sometimes at night it was a stabbing type of pain.  She said she was bothered by bending over and lifting and standing too long.  She said the closest diagnosis she received was from Dr. "Roy" who told her that her nerves have been damaged over the years.  She reported that the pain goes into her groin and affects her leg and the lower part of her back. 

A June 2007 surgical interim outpatient progress shows that the Veteran had longstanding right lower quadrant pain.  Findings revealed that the abdomen was soft and tender to palpation at the right lower quadrant end of the incision.  All wounds were well healed.  A computed tomography of the abdomen was noted as normal, showing no acute intra abdominal processes.  There were no surgical indications at that time and the Veteran was discharged from the clinic.  She was referred out for a neurology consult for neuropathic pain.

A VA outpatient record from the VA neurology clinic in March 2008 notes that the Veteran had a history of incisional pain at the site of her appendectomy from 1977, and with subsequent right lower extremity pain approximately two to three years later.  The pain is noted to have worsened over the last eight years with significant worsening over the previous three months.  The Veteran described a pins and needle sensation in her right lower leg.  She also reported that her lower abdominal/incisional pain worsened after her hysterectomy and cholecystectomy, and it was not a constant lancinating pain.  It is noted that she has not been able to work for three years because of continuing problems with pain.  She was noted to have occasional bladder incontinence for six to seven years.  The Veteran was given an impression of having a long history of right lower extremity paresthesias and pelvic pain, unresponsive to typical pain medications.  

In February 2009, the Veteran underwent a VA peripheral nerve and scar examination.  The Veteran reported right lower extremity shooting pain, tingling and numbness since 2003.  She said the pain was constant and severe.  The Veteran reported that she had to stop working in her beauty shop in 2006 because of the right lower extremity shooting pain.  She also reported numbness and tingling.  With respect to her scar, the Veteran said that she had surgery for an appendectomy prior to service and that during service the wound was reopened and enlarged due to an injury in basic training.  Findings revealed that the Veteran's abdomen was soft, sensitive in lower quadrant, nondistended, and no hapatosplenomegaly.  There was no mass or bruit and bowel sounds were normal.  The scar was horizontal in the mid lower abdomen and measured 20 centimeters (cm) in length x .2 cm in width.  There was pain with palpation.  There was no adherence to underlying tissue.  The skin was atrophic and there was no ulceration and no breakdown.  There was no elevation or depression.  The scar was superficial.  There was no inflammation, edema, or keloid formation.  The skin was the same color as the normal area of skin.  A complete abdominal ultrasound was performed revealing fatty infiltration of the liver, status post cholecystectomy and incomplete evaluation of the pancreas.  The Veteran was diagnosed as having right lower extremity radiculopathy, less likely than not related to abdominal neuralgia, appendectomy scar as likely as not aggravated by active service, and abdominal neuralgia, as likely than not related to physical training in active military service.  

On file is a March 2009 private medical report from Neurology Associates of Arlington, P.A., showing a chief complaint of abdominal pain.  This record does not contain findings specific to the Veteran's abdominal scar.  

In a statement dated in September 2009, with respect to her abdominal scar, the Veteran said that the rating should be based on nerve damage caused by the scar rather than the scar itself.  She said this has resulted in a loss of "continance and feeling in [her] lower extremities".  

At a VA intestines and peripheral nerve examination in December 2009, the Veteran explained that in service in February 1977 she tripped while running and did a split.  She said she felt a tearing pain in her right lower abdomen and was put on bed rest and wore a bandage around her abdomen for four weeks.  She said the incision healed after a few weeks with no drainage, but she developed tingling, burning and occasionally a lancinating pain with numbness in the area of the incision and down the right leg to below the knee anteriorly.  She said she worked for many years as a hairstylist, but stopped two years ago because walking around aggravated the pain.  She also reported undergoing a hysterectomy several months following her appendectomy which was recommended to relieve the pain.  She said diagnostic tests were all negative and a nerve block performed one time had been partially successful.  Discomfort in the incision area and below was noted to be "continuous, unrelenting and debilitating pain".  

On examination in December 2009 the Veteran's abdomen was soft, nontender, and had normal bowel sounds.  There was a healed right lower quadrant surgical scar which was nontender.  There were no abnormalities of the abdominal wall and no hernias.  In the right groin area no masses were noted.  The Veteran was extra sensitive to light touch and pressure in the area just below the surgical scar and in the groin down for a few inches on the anterior thigh.  The skin appeared normal in color and texture.  There was a slight sensation of numbness extending down to the knee anteriorly.  Peripheral nerve findings revealed normal sensation to light touch in the feet.  Deep tendon reflexes were normally active at the patellar and Achilles tendons on both sides.  Motor strength was 5/5 in the hip dorsiflexor and leg extensor and foot dorsiflexor on each side.  There was no muscle atrophy or swelling in the extremities.  There was also no joint deformity noted.  The Veteran was diagnosed as having neuralgia, right groin and leg, status post right inguinal hernia repair, and chronic depression previously diagnosed in claims file records.  


III.  Analysis

General Rating Provisions

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (Codes) identify the various disabilities.  38 U.S.C.A. § 1155. Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  See 38 C.F.R. §§ 4.7, 4.21. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case as in the case at hand, or not.  Fenderson v. West, 12 Vet. App. 119, 126-7 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Board finds that the evaluation has remained the same for the entire period under consideration and staged ratings are not in order.

Pertinent Criteria

The regulations for evaluating disorders of the skin were changed effective October 23, 2008, but only apply to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708-4712 (Sept. 23, 2008).  Because the present appeal stems from the Veteran's June 2006 claim, the revised regulations do not apply to this claim.

The pertinent criteria prior to October 23, 2008, provide that scars, other than on the head, face, or neck, that are deep or that cause limited motion are rated under 38 C.F.R. § 4.118, Diagnostic Code 7801.  Under this code, a 10 percent disability rating is warranted for a scar or scars with an area or areas exceeding 6 square inches (39 square cm).  A 20 percent disability rating is warranted for a scar or scars with an area or areas exceeding 12 square inches (77 square cm).  A 30 percent disability rating is warranted for a scar or scars with an area or areas exceeding 72 square inches (465 square cm).  A maximum 40 percent disability rating is warranted for a scar or scars with an area or areas exceeding 144 square inches (929 square cm).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008). 

Scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion are rated under 38 C.F.R. § 4.118, Diagnostic Code 7802. Under this code, a 10 percent disability rating is warranted for a scar or scars with an area or areas exceeding 144 square inches (929 square cm).  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  Note 1 following this diagnostic code provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 of this part.  Note 2 following this diagnostic code provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

A 10 percent evaluation is authorized for superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  A note following this diagnostic code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).

A 10 percent evaluation is authorized for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Scars may also be rated based on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

Discussion

Examination findings from the February 2009 VA examination, as shown above, show that the Veteran's abdomen scar measures 20 cm in length x .2 cm in width and is superficial.  Note 2 to Diagnostic Code 7802 describes a superficial scar as one not associated with underlying soft tissue damage.  In this regard, the February 2009 examiner reported that there was no adherence to underlying tissue and that the scar was superficial.  Findings also revealed that the scar produced pain on palpation.  

The Veteran is presently receiving a 10 percent rating for her abdominal scar under Code 7804 for scars, superficial, painful on examination.  Ten percent is the maximum allowable rating under this code.
 
Consideration has been given to Diagnostic Code 7802 for scars other than the head, face or neck, that are superficial and do not caused limited motion, but finds that this code is not applicable in this case since the clinical evidence establishes that the service-connected scar involves an area far less than that required for a 10 percent rating [929 square centimeters or 144 square inches].  As noted above, the scar measured 20 cm by .2 cm at the February 2009 VA examination.  This does not exceed 929 square centimeters or 144 square inches.   

Consideration has also been given to Diagnostic Code 7803 which provides for a maximum 10 percent rating for superficial, unstable scars.  However, instability is not demonstrated with respect to the Veteran's service-connected scar.  In this regard, the February 2009 VA examiner reported that there was no ulceration and no breakdown of the skin over the scar.  See id; see also 38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1) [indicating that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar].

Also, rating the Veteran's scars under Diagnostic Code 7805 for limitation of function of the affected part is not warranted since there is no evidence that the Veteran meets this criteria.  

While consideration has been given to the Veteran's assertion in February 2009 that the scar should be rated based on nerve damage caused by the scar rather than the scar itself, there is no medical evidence of associated nerve damage.  Rather, peripheral nerve findings in December 2009 revealed normal sensation to light touch in the feet.  Deep tendon reflexes were normally active at the patellar and Achilles tendons on both sides.  Motor strength was 5/5 in the hip dorsiflexor and leg extensor and foot dorsiflexor on each side.  There was no muscle atrophy or swelling in the extremities.  

For the foregoing reasons, the preponderance of the evidence is against higher and/or separate ratings for the Veteran's abdominal scar.  The benefit-of-the-doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Extraschedular Consideration

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptoms, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that symptoms of the Veteran's service-connected abdominal scar is fully contemplated by the applicable rating criteria.  Therefore, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Based on the foregoing, referral for consideration of an extraschedular evaluation for these disabilities is not warranted.  38 C.F.R. § 3.321(b)(1). 




ORDER

Entitlement to an evaluation in excess of 10 percent for residual scar, abdominal, is denied.


REMAND

The Board finds that further development is warranted with respect to the Veteran's claim for a higher rating for abdominal neuralgia.  

The evidence reflects a number of gastrointestinal and urinary complaints to include abdominal pain, weight change, fatigue, frequent urination, urinary incontinence, incomplete bladder emptying, diarrhea, radiculopathy, and back pain.  However, it is unclear what symptoms are attributable to the Veteran's service-connected abdominal neuralgia versus her nonservice-connected post service hysterectomy (performed in approximately 1989/1991) and cholecystectomy (performed in 2006).  Moreover, as provided in the introduction above, the Veteran and her representative have raised a claim for service connection for the hysterectomy, which they claim was performed to alleviate her abdominal pain and is thus secondary to her abdominal neuralgia.  

It is especially essential to determine what symptoms are attributable to the Veteran's service-connected disability to the extent possible. 

Also, regarding radiculopathy, a VA examiner in February 2009 stated that the Veteran's right lower extremity radiculopathy was less likely than not related to abdominal neuralgia.  However, a private physician, Dr. Bradley, noted in March 2009 that the Veteran had decreased sensation and "radiating" down the right leg and opined that the pain had neuropathic features which was likely due to abdominal wall injury such as what the Veteran described in service.  Notably, neither of these medical opinions include any rational.  Also, Dr. Bradley tentatively linked the Veteran's lumbosacral degenerative disease to her abdominal injury in an August 2007 report.  In addition, the VA examiner in December 2009 diagnosed the Veteran as having status post right inguinal hernia repair.  However, there is no indication from her reported medical history or the medical records on file of her having undergone a hernia repair.  Additional development is warranted in this regard.  

Based on the foregoing, the Veteran should be afforded appropriate VA examination(s) to more accurately determine the nature and severity of her service-connected gastrointestinal disability.  38 U.S.C.A. § 5103A(d).  Also, any outstanding medical records, to include records pertaining to a right inguinal hernia repair, hysterectomy, and cholecystectomy should be obtained.  38 U.S.C.A. § 5103A(b),(c).  In addition, a July 2005 VA outpatient report contains the Veteran's assertion that she "need[ed] to get social security".  Consequently, VA should inquire as to whether the Veteran filed a claim for disability benefits from the Social Security Administration (SSA) and obtain any such related records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Lastly, an informed decision on the claim for a TDIU cannot be made at this time until the action requested above is completed.  Once that action is completed, and following resolution of the claim for an evaluation in excess of 10 percent for abdominal neuralgia and the newly raised claim for service connection for a hysterectomy, claimed as secondary to abdominal neuralgia, a medical opinion should be obtained that addresses the Veteran's ability to secure or follow a substantially gainful occupation with consideration of all of his service-connected disabilities combined.  See 38 C.F.R. § 4.16.  


Accordingly, the case is REMANDED for the following action:

1.  Copies of pertinent updated treatment records should be obtained and added to the claims folder, as well as copies of a right inguinal repair and that was performed per the December 2009 VA examination report.  Copies should also be requested of the hysterectomy performed in approximately 1989/1991 and cholecystectomy performed in approximately 2006.

2.  Make an inquiry to Social Security Administration (SSA) to determine if the Veteran filed for disability benefits and, if so, request the Veteran's complete SSA records, including any administrative decisions on her application for SSA benefits and all underlying medical records which are in SSA's possession.  A copy of any additional requests sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file. 

3.  Afford the Veteran an appropriate VA examination to address the current nature and severity of her service-connected abdominal neuralgia.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such a review was conducted.  The examiner should be asked to specify what symptoms are related to the Veteran's service-connected abdominal neuralgia to include radiculopathy and lumbosacral degenerative disease.  A complete rationale for any opinion expressed should be provided. 

4.  Thereafter, schedule the Veteran for a VA TDIU examination.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such a review was conducted.  The examiner should be asked to opine as to whether the Veteran's service-connected disabilities combine to prevent her from securing and following substantially gainful employment.  The nature and severity of the service-connected disabilities should be discussed.  The examiner should explain the basis for any opinion reached. 

5.  Readjudicate the claims on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond before the claims file is returned to the Board for further appellate review.

The appellant and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


